El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. El apelante hizo nna petición en la Corte de Distrito de G-uayama en la que solicitaba se declarara justificado a su favor el dominio de' úna finca rústica. No existe cuestión alguna respecto a la suficiencia de la petición, o de los edic-tos o citación becba al fiscal del distrito, quien presentó un informe favorable a la petición. Como resultado de la- cita-ción Concepción Colón de Morales compareció. Se señaló un día para el juicio al cual solamente compareció el peticiona-rio y presentó sus pruebas. Entonces y mediante estipula-ción se permitió a la opositora que compareciera y presen-tara sus pruebas y el peticionario presentó las suyas én re-futación. La corte resolvió que la prueba aducida por el pe-ticionario era insuficiente y dictó sentencia contra él, alegando el promovente en esta apelación que se han cometido varios errores.
El peticionario presentó como prueba una escritura de venta hecha por Leonides Colón, Emilia Colón Delgado y Josefa Colón Delgado. Estas tres personas eran hermanos. *813El peticionario, Leonides Colón, y otra persona, prestaron declaraciones tendentes a demostrar qne Leonides Colón y sns hermanas habían sido dueños y poseído la finca por nn nñmero de años y con anterioridad a ellos sn.padre. Leo-nides Colón tenía 48 años de edad y había vivido en la finca durante todo ese tiempo y declaró qne sn padre había sido dneño de ella antes qne él. En virtnd de esto, creemos qne el peticionario estableció de nn modo claro nn caso prima facie. Además, el peticionario y sns cansantes habían es-tado en posesión de la finca en concepto de dueños por más de treinta años, ann suponiendo qne el padre de los vendedo-res no tenía título con anterioridad a ellos.
Por parte de la opositora hubo nn testigo, Federico Jniiá, qne identificó a las personas pero qne no prestó declaración relacionada con la cnestión en litigio.
El testigo principal de la apelada fné sn marido, Jnan Morales. Este dijo qne conocía nn predio de terreno de 22.95 cnerdas en el barrio snr de Cidra (la descripción de la finca del peticionario) y qne ésta finca pertenecía a sn esposa por adjndicación. Afirmó qne Leonides Colón se encontraba en la finca como nsnfrnctnario y qne Leonides Colón convino en qnedarse en ella como' tal nsnfructnario pagando los dere-chos; qne no sabía en qné época fné qne mnrió don Caye-tano, padre de los Colón; qne tampoco sabía en qné época conoció a don Cayetano viviendo en la finca; qne sn esposa nunca vivió donde estaba don Cayetano; qne siempre vió a-la familia Colón viviendo en la finca, declarando además en el sentido de qne don Cayetano vivió en la finca. Las demás partes de sn declaración eran manifestaciones vagas refe-rentes a qne nn notario había dicho qne don Cayetano dijo qne doña Concha tenía nna finca donde estaba la de Colón, o palabras de igual tenor. Las únicas manifestaciones ter-minantes de su incoherente narración que guardan relación con la cuestión qne se discute eran las de que los Colón se encontraban allí como usufructuarios, y que Leonides Colón había admitido eso. Sn esposa *no prestó declaración y se-*814gún una digresión del testigo en sn declaración, probable-mente sn conocimiento procedía de ella.
Después que babía terminado, la apelada ofreció como prueba unas escrituras tendentes a probar que don Cayetano Colón babía vendido todos los bienes que tenía en el pueblo de Cidra. Estas escrituras no fueron presentadas con nin-gún otro fin. La apelada ofreció además en evidencia una escritura extrajudicial de partición otorgada en el año 1860, o bacia esa fecba por el padre de Cayetano Colón llamado José Eamón Colón, que también era abuelo de la opositora Concepción Colón. En cuanto a las escrituras otorgadas por Cayetano Colón, el peticionario se opuso sustancialmente por ser ellas inmateriales e irrelevantes. A la verdad no se probó que incluían a la finca en cuestión y no encontramos en nin-guna parte justificación alguna para su admisión. La corte las admitió provisionalmente y la teoría de la apelada era, según parece, que don Cayetano babía, por tanto, vendido to-dos los bienes que poseyó. Esta es una conclusión para la cual se necesitaba mucba más prueba.
Al examinarse la supuesta escritura de partición se vió que no contenía ninguna partición y el peticionario con mu-cba razón objetó que dicba escritura no contenía partición, alguna y que la mejor prueba hubiera sido la partición misma. La apelada ofreció completar la escritura con prueba testi-fical y la corte admitió la escritura. Esto constituyó error, especialmente por no aparecer que se hubiera cumplido con el ofrecimiento de presentar más prueba testifical.
Entonces Leonides Colón fué a la silla testifical y negó que hubiera tenido jamás la supuesta conversación con el es-poso de la apelada; que la apelada nunca hizo reclamación alguna del terreno; que el referido Juan Morales le babía dicho que su esposa tenía ciertos terrenos por aquél sitio y el testigo ofreció buscarlos.
El peticionario presentó un caso prima facie. La única cosa para impugnarlo fué la manifestación vaga hecha por Juan Morales de que Leonides Colón babía admitido haber *815sido dueño de la finca como usufructuario. A falta de alguna demostración respecto al origen del título por parte de la apelada esta manifestación claramente era demasiado vaga. Todas las presunciones en cuanto al dominio estaban a favor de los Colón puesto que ellos habían poseído la finca por muchos años. La presunción basada en la posesión y la de-claración de los testigos del peticionario no podía ser des-truida por medio de esta prueba vaga y poco satisfactoria.
La principal teoría de la opositora era que todos los te-rrenos de los cuales fue dueño don Cayetano los adquirió por herencia de su padre y los había vendido. Convenimos con el apelante en que la apelada debió haber demostrado primeramente su derecho antes de que pudiera atacar el tí-tulo del peticionario, lo que no hizo.
La apelada también solicita ahora que se desestime la apelación por no haber sido aprobada por el juez la exposi-ción del caso. Se nos hace difícil entender esta moción. El juez no emplea la palabra “apruebo,” pero certifica que fué el juez que conoció del caso a que se refiere la anterior ex-posición del caso y pliego de excepciones, y que éstos con-tienen una copia fiel y exacta de toda la prueba ofrecida por las partes, así como de las excepciones tomadas en la vista. Y que para ser utilizada' en la apelación interpuesta la li-braba bajo su firma y sello de la corte. Esta certificación .estaba autenticada por el secretario de la corte, y los dos abogados de las partes presentaron una certificación adi-cional.
La sentencia debe ser revocada, devolviéndose el caso a la corte inferior para ulteriores procedimientos que no sean incompatibles, con esta opinión.

Revocada la sentencia y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados del Toro, y Aldrey Hutchison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.